EXHIBIT 10.3

SCHEDULE I
TO THE
AMENDED AND RESTATED
SECURITY AGREEMENT

DEFINITIONS LIST

“Acquisition Date Accrued Interest” means, with respect to any Mortgage Loan or
Additional Balance, the amount of interest, if any, accrued and unpaid on the
date of acquisition of such Mortgage Loan or Additional Balance by the
Purchaser.

“Additional Balance” means, with respect to any HELOC, the outstanding principal
balance of any Draw or Draws after the Closing Date for such HELOC elected to be
sold, upon the Seller’s election, by the Seller to the Purchaser pursuant to
Section 2.1(a) of the Mortgage Loan Purchase and Servicing Agreement but
excluding any Excluded Amounts.

“Administrator” means New Century Mortgage Corporation.

“Affiliate” means, with respect to a Person, any other Person which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, such Person. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the relevant Person.

“Affordability Loan” means a Mortgage Loan with Monthly Payments calculated on
an assumed forty (40) year amortization period, other than the final Monthly
Payment which is (x) due thirty (30) years from the date of origination, and
(y) sufficient to fully amortize the unpaid principal balance and accrued
interest on the related Mortgage Note on such date.

“Aggregate Extended Note Monthly Interest” means, with respect to all Classes of
Extended Notes, the sum of all Extended Note Monthly Interest.

“Allocated Expenses” means the Issuer’s expenses (other than Reimbursable
Expenses), including, without limitation, Rating Agencies fees and expenses, the
Administrator fees and expenses, the Owner Trustee fees and expenses, Depositary
fees and expenses, Indenture Trustee fees and expenses, Collateral Agent fees
and expenses, Custodian fees and expenses, due diligence fees (such due
diligence fees not to exceed $15,000 in any quarter) and other anticipated costs
and fees; provided, however, that in no event may the cumulative amount of
Allocated Expenses in any calendar year exceed the Budget Expense Limit.

“Allocated Expenses Account” shall have the meaning specified in Section 6.06 of
the Security Agreement.

“Annual Noteholders Tax Statement” is defined in Section 6.4(b) of the Base
Indenture.

“Appraised Value” means the value set forth in an appraisal (or, with respect to
HELOCs, other documentation or evidence of value which is generally acceptable
to prudent lending institutions with respect to home equity lines of credit)
made in connection with the origination or subsequent servicing of the related
Mortgage Loan as the value of the Mortgaged Property.

“Assets” means any interest of any kind in any assets or property of any kind
tangible or intangible, real, personal or mixed, now owned or hereafter acquired
by the Issuer or such other Person as the context may require.

“Assigned Collateral” has the meaning specified in Section 5.01 of the Security
Agreement.

“Assignment of Mortgage” means an assignment of mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Purchaser.

“Authenticating Representative” shall have the meaning specified in Section
3.03(b) of the Security Agreement.

“Authorized Officer” means as to the Issuer, any authorized employee or agent of
the Administrator.

“Available Amount” shall mean on any day, in relation to the Reserve Fund, as
the case may be, the aggregate amount on deposit in the Reserve Fund as of such
day.

“Average Outstanding Purchase Price” means, with respect to any Remittance
Period, (i) the sum of the Outstanding Purchase Prices of such Mortgage Loan at
the end of each day during such Remittance Period, divided by (ii) the number of
days in such Remittance Period. For the avoidance of doubt, the Outstanding
Purchase Price on any day of a Terminated Loan or any other Mortgage Loan not
owned by the Issuer or outstanding at the end of any day shall be zero.

“Balloon Loan” means a Mortgage Loan with Monthly Payments calculated on an
assumed amortization period that is longer than the term of the related Mortgage
Note, other than the final Monthly Payment, which final Monthly Payment is
sufficient to fully amortize the unpaid principal balance and accrued interest
on the related Mortgage Note on its maturity date.

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.

“Base Indenture” means the base indenture, dated as of the Initial Closing Date,
by and between the Purchaser and the Indenture Trustee, as the same may be at
any time further amended, modified or supplemented, exclusive of any Indenture
Supplements.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.

“Benefit Plan” means (i) an employee benefit plan as defined in Section 3(3) of
ERISA and which is subject to Title I of ERISA, (ii) a “Plan” as defined in
Section 4975 of the Code and which is subject to Section 4975 of the Code or
(iii) an entity deemed to be investing the “plan assets” (within the meaning of
29 C.F.R. Section 2510.3-101 or otherwise under ERISA) of any such employee
benefit plan or plan, including without limitation an insurance company general
account.

“Bid Price” has the meaning assigned to such term in Section 4.2(e) of the
Mortgage Loan Purchase and Servicing Agreement.

“BIF” means the Bank Insurance Fund or any successor thereto.

“Book-Entry Notes” means beneficial interests in the Notes, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency as described in Section 2.19 of the Base Indenture; provided that after
the occurrence of a condition whereupon book-entry registration and transfer are
no longer permitted and Definitive Notes are issued to the Note Owners, such
Definitive Notes shall replace Book-Entry Notes.

“Budget Expense Limit” shall mean $5,000,000 or such other amount as each Swap
Counterparty and the Issuer may agree to in writing from time to time.

“Business Day” means any day other than (i) Saturday and Sunday or (ii) a day on
which banking institutions or foreign exchange markets in New York City are
authorized or required by law, regulation or executive order to be closed for
business.

“Calculation Agent” means New Century Mortgage Corporation.

“Calculation Period” shall have the meaning specified in the Interest Rate
Swaps.

“Capitalized Interest Component” means, as of any date of determination, the
Principal Component of Secured Liquidity Notes which represents capitalized
interest on Secured Liquidity Notes which matured after the immediately
preceding Payment Date.

“Carry-Over Interest Shortfall” is defined in Section 2.6 of the Base Indenture.

“Cash Equivalent Investment” means at any time, (a) securities with maturities
of ninety (90) days or less from the date of acquisition issued or fully
guaranteed or insured by the United States Government or any agency thereof,
(b) certificates of deposit and eurodollar time deposits with maturities of
ninety (90) days or less from the date of acquisition and overnight bank
deposits of any commercial bank having capital and surplus in excess of
$500,000,000, (c) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven days with respect to securities issued or fully guaranteed or insured by
the United States Government, (d) commercial paper of a domestic Company rated
at least “A-1+” or the equivalent thereof by S&P or “P-1” or the equivalent
thereof by Moody’s, and in either case maturing within ninety (90) days after
the day of acquisition, (e) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P or “A2” by Moody’s, (f) securities with maturities of
ninety (90) days or less from the date of acquisition backed by standby letters
of credit issued by any commercial bank satisfying the requirements of clause
(b) of this definition, or (g) shares of money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition.

“Cash-Out Refinancing Loan” means a refinancing transaction with respect to a
Mortgage Loan, in which the amount received from the refinancing loan exceeds
the aggregate amount required for (x) repayment of the existing Mortgage Loan,
plus closing costs and fees, and (y) satisfaction of any outstanding subordinate
mortgage liens, by an amount in excess of the lesser of (i) $2,000, or (ii) two
percent (2%) of the principal balance of the Mortgage Loan, and the terms of the
Mortgage Note allow the relevant Mortgagor to receive such excess amount for any
purpose.

“Cede” means Cede & Co., a nominee of DTC, or any successor thereto.

“Class” means (x) with respect to any Secured Liquidity Notes, any Secured
Liquidity Notes with the same issuance date and Expected Maturity or any
Extended Notes with the same issuance date and Final Maturity, and (y) with
respect to any Subordinated Notes, has the meaning given in the related
Supplement.

“Class A-1 Noteholder” shall have the meaning set forth in the Series 2006-A
Supplement.

“Class A-1 Notes” means the Series 2006-A VKF Subordinated Notes, Class A-1,
issued pursuant to the Series 2006-A Supplement.

“Class A-1 Principal Amount” shall have the meaning set forth in the
Series 2006-A Supplement.

“Class A-2 Noteholder” shall have the meaning set forth in the Series 2006-A
Supplement.

“Class A-2 Notes” means the Series 2006-A VKF Subordinated Notes, Class A-2,
issued pursuant to the Series 2006-A Supplement.

“Class A-2 Principal Amount” shall have the meaning set forth in the
Series 2006-A Supplement.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto
or Euroclear and Clearstream. The initial Clearing Agency shall be DTC,
Euroclear and Clearstream.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Clearstream” means Clearstream Banking, societe anonyme.

“Closing Date” means the closing date specified in any Transfer Supplement,
which is the date as to which the sale of any Portfolio is designated to occur.

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time or any successor statute thereto, and applicable U.S. Department of the
Treasury regulations issued pursuant thereto.

“Collateral” shall mean the Assigned Collateral, the Collateral Account and the
Deposited Funds.

“Collateral Account” means the Eligible Account maintained by the Collateral
Agent as more fully described in Section 6.01 of the Security Agreement.

“Collateral Agent” means Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Collateral Agent under the Security Agreement,
or any successor Collateral Agent under the Security Agreement.

“Collection Account” shall mean the collection account established pursuant to
Section 4.5 of the Mortgage Loan Purchase and Servicing Agreement and maintained
by the Servicer.

“Collections” means all payments on the Collateral.

“Combined LTV” or “CLTV” or “Combined Loan-to-Value Ratio” means (a) with
respect to any Mortgage Loan other than HELOCs, as of the date of origination,
the ratio (expressed as a percentage) on such date of (x) the outstanding
principal amount of such Mortgage Loan, plus the outstanding principal balance
of any senior or junior lien mortgage loan which is secured by a lien on the
same Mortgaged Property, to (y) the lesser of (i) the most recently obtained
Appraised Value of the Mortgaged Property and (ii) if such Mortgage Loan was
made to finance the acquisition of the related Mortgaged Property, the purchase
price of the Mortgaged Property, and (b) with respect to any HELOC, the ratio
(expressed as a percentage) as of any date of (x) the Credit Limit for such
HELOC, plus the outstanding principal balance of any first lien mortgage loan
which is secured by a lien on the same Mortgaged Property, to (y) the lesser of
(i) the most recently obtained Appraised Value of the Mortgaged Property and
(ii) if such HELOC was made in conjunction with the acquisition of the related
Mortgaged Property, the purchase price of the Mortgaged Property.

“Commitment Fee” means the commitment fee provided for in Section 15.1 of the
Mortgage Loan Purchase and Servicing Agreement.

“Company” means New Century Mortgage Corporation.

“Condemnation Proceeds” as to each Mortgage Loan, means all awards or
settlements in respect of a Mortgaged Property, whether permanent or temporary,
partial or entire, by exercise of the power of eminent domain or condemnation,
to the extent not required to be released to the Mortgagor pursuant to the terms
of the related Loan Documents or, with respect to HELOCs, to any holder of a
mortgage senior to the lien of the related Mortgage (but excluding any Excluded
Amounts with respect to any HELOC).

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
if the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof or (b) under any letter of credit issued for the account of that Person
or for which that Person is otherwise liable for reimbursement thereof.
“Contingent Obligation” shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another and (b) any liability of such Person for the
obligations of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), (ii) to maintain the solvency of any balance sheet item, level of
income or financial condition of another or (iii) to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, if in the case of any agreement described under sub-clause (i)
or (ii) of this sentence the primary purpose or intent thereof is as described
in the preceding sentence. The amount of any Contingent Obligation shall be
equal to the amount of the obligation so guaranteed or otherwise supported.

“Contractual Obligation” as to any Person, means any material provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or any material provision of any
security issued by such Person.

“Corporate Trust Office” shall mean, with respect to the Collateral Agent, the
principal office of the Collateral Agent at which at any particular time its
corporate trust business shall be administered which office at the date of the
execution of the Security Agreement is located at 60 Wall Street, MS NYC
60-2606, New York, NY 10005, Attention: Commercial Paper Group, or at any other
time at such other address as the Collateral Agent may designate from time to
time by notice to the Noteholders and the Issuer.

“Credit Amount” means, with respect to a particular Series of Senior Notes, the
product of (x) the percentage specified in the related Supplement to the
Indenture or in the Security Agreement and (y) the Series Program Size specified
in the related Supplement to the Indenture or the Security Agreement (i.e., the
Principal Amount of Subordinated Notes associated with the Senior Notes).

“Credit Amount Percentage” means, with respect to any Series of Secured
Liquidity Notes and Extended Notes, collectively, the percentage specified in
the Side Letter.

“Credit Limit” means the maximum unpaid principal balance for each HELOC
permitted under the terms of the related Credit Line Agreement.

“Credit Line Agreement” means the related credit line account agreement for a
HELOC executed by the related Mortgagor and any amendment or modification
thereof.

“Credits Outstanding” means, as of the close of business on any day (1) the
Principal Component of all outstanding Secured Liquidity Notes, plus (2) the
aggregate principal amount of outstanding Extended Notes, minus (3) the
Deposited Funds then on deposit in the Collateral Account and allocable to the
payment of Principal Component or principal amount of Secured Liquidity Notes
and Extended Notes outstanding, except to the extent that such funds are then
subject to any writ, order, stay, judgment, warrant of attachment or execution
or similar process.

“Current Transfer Price” means, with respect to any Mortgage Loan, the
prevailing price at which mortgage loans are transferred by the Company to NC
Capital Corporation, which is periodically reset to reflect prevailing market
conditions and a fair return on assets for each of the Company and NC Capital
Corporation based upon their respective roles, provided that, the Current
Transfer Price shall in any event be not less than the Outstanding Purchase
Price (plus accrued interest thereon) of such Mortgage Loan.

“Custodial Agreement” means the Amended and Restated Custodial Agreement, dated
as of the Initial Closing Date, entered into among the Seller, the Servicer, the
Issuer, the Collateral Agent and the Custodian, as the same may at any time be
amended, modified or supplemented.

“Custodian” means Deutsche Bank National Trust Company, not in its individual
capacity but solely as Custodian under the Custodial Agreement, or any successor
Custodian under the Custodial Agreement.

“Customary Servicing Procedures” means procedures (including collection
procedures) that the Servicer customarily employs and exercises in servicing and
administering non-prime mortgage loans and home equity lines of credit for its
own account which are in accordance with accepted non-prime mortgage loan and
home equity lines of credit servicing practices of prudent mortgage lenders in
the jurisdiction in which the Mortgaged Property is situated for properties of a
similar type.

“Cut-Off Date” means (i) with respect to the repurchase of a Mortgage Loan by
the Seller or the Servicer pursuant to Section 3.3, 6.2 or 7.1 of the Mortgage
Loan Purchase and Servicing Agreement, the date of such repurchase and (ii) with
respect to any other sale by the Purchaser of a Mortgage Loan, the time and date
established by the Purchaser and the Mortgage Loan Buyer as the time and date on
and after which all principal and interest collected and other benefits accruing
on the Mortgage Loan shall belong to such Mortgage Loan Buyer.

“Default Investment” means a money market fund whose investments are limited to
obligations issued by, or the full and timely payment of principal of and
interest on which is fully guaranteed by, the United States of America or any
agency or instrumentality thereof (which agency or instrumentality is backed by
the full faith and credit of the United States of America), deposits into which
are available on demand or no later than the next following Business Day.

“Defaulted Loan” means any Mortgage Loan (i) which has a Monthly Payment that is
past its Due Date for a period of time extending beyond the close of business on
the corresponding day of the third calendar month immediately succeeding the
month in which such Due Date occurred, or, if there is no such corresponding day
(e.g., as when the third calendar month is a 30-day month and such Due Date
occurred on the 31st day of a month), then on the last day of such third
calendar month, without giving effect to any Monthly Advance, or (ii) which is a
Delinquent Loan for which the Servicer has not made a Monthly Advance and the
Servicer has delivered a certificate pursuant to Section 5.1 of the Mortgage
Loan Purchase and Servicing Agreement or (iii) where any other event has
occurred which gives the holder the right to accelerate payment of the Mortgage
Loan and/or take steps to foreclose on the Mortgage securing the Mortgage Loan
under the related Mortgage Note or other Loan Documents, including without
limitation the bankruptcy of the Mortgagor.

“Deferred Amount” means any amount payable or paid by a purchaser (other than
the Purchaser) of Mortgage Loans or the servicing rights in respect thereof
after the settlement date of the sale or securitization of such Mortgage Loans
or servicing rights, in respect of deferred sale price or deferred excess
servicing fee, or other cash consideration for such sale or securitization.

“Definitions List” means this Definitions List, as amended or modified from time
to time.

“Definitive Notes” is defined in Section 2.19(e) of the Base Indenture.

“Delinquency Rate” means for any Remittance Period, the rate equal to 12 times a
fraction, the numerator of which is the aggregate amount of Non-Recoverable
Advances for such Remittance Period and the denominator of which is the Average
Outstanding Purchase Price of the Mortgage Loans owned by the Issuer during such
Remittance Period.

“Delinquent Loan” means any Mortgage Loan which has a Monthly Payment that is
past its Due Date for a period of time extending beyond the close of business on
the corresponding day of the month immediately succeeding the month in which
such Due Date occurred, or, if there is no such corresponding day (e.g., as when
a 30-day month follows a 31-day month in which such Due Date occurred on the
31st day of such month), then on the last day of such immediately succeeding
month, up to but not including the corresponding day of the third calendar month
immediately succeeding the month in which such Due Date occurred, or, if there
is no such corresponding day (e.g., as when the third calendar month is a 30-day
month and such Due Date occurred on the 31st day of a month), then on the last
day of such third calendar month, without giving effect to any Monthly Advance.

“Depositary” means Deutsche Bank Trust Company Americas, not in its individual
capacity but solely as Depositary under the Depositary Agreement, or any
successor Depositary under the Depositary Agreement.

“Depositary Agreement” means the Amended and Restated Depositary Agreement,
dated as of the Initial Closing Date, entered into by the Issuer and the
Depositary, as the same may at any time be amended, modified or supplemented.

“Depositary Incumbency Certificate” shall have the meaning specified in Section
3.03(a) of the Security Agreement.

“Deposited Funds” has the meaning specified in Section 6.02 of the Security
Agreement.

“Designated Excess Spread Amount” shall have the meaning specified in the
Interest Rate Swaps.

“Designated Representative” shall have the meaning specified in Section 3.03(b)
of the Security Agreement.

“Determination Date” means the 24th day of each month, or if such day is not a
Business Day, the preceding Business Day.

“Distribution Account” means, with respect to any Series of Notes, an account
established as such pursuant to the related Supplement.

“Distribution Date” means (i) after the conversion of any Class of Secured
Liquidity Notes to a Class of Extended Notes and until such Extended Notes are
paid in full, the 25th day of each calendar month (or if such day is not a
Business Day, the next following Business Day), (ii) each Final Maturity of each
Class of Extended Notes outstanding, and (iii) each date that Extended Notes are
redeemed.

“Dollar” and the symbol “$” mean the lawful currency of the United States.

“Draw” means, with respect to any HELOC, a borrowing by the related Mortgagor
under the related Mortgage Note.

“DTC” means The Depository Trust Company.

“Due Date” means, with respect to each Mortgage Loan, the day on which the
related Monthly Payment on such Mortgage Loan is due, exclusive of any grace
period.

“Effective Date” has the meaning specified in Section 4.01 of the Security
Agreement.

“Eligibility Criteria” has the meaning given in the Side Letter.

“Eligibility Representations” means the representations and warranties made by
the Seller with respect to each Mortgage Loan, set forth in Section 3.2 of the
Mortgage Loan Purchase and Servicing Agreement.

“Eligible Account” shall mean either (i) a segregated, non-interest bearing
trust account or (ii) a demand trust account with a bank having short-term debt
ratings of “A-1+” by S&P, “P-1” by Moody’s and, if rated by Fitch, “F1+” by
Fitch. In either case, the Collateral Agent on behalf of the Secured Parties
shall at all times be (x) the “entitlement holder” (within the meaning of
Section 8-102(a) of the New York UCC) to the extent that the Collateral Account
is a “securities account” (within the meaning of Section 8-501(a) of the New
York UCC), or (ii) the “customer” (within the meaning of Section 4-104 of the
New York UCC), to the extent that the Collateral Account shall be a “deposit
account” (within the meaning of Section 9-102(a) of the New York UCC).

“Eligible Institution” shall mean (i) Deutsche Bank National Trust Company
(while it shall satisfy any one of requirements set forth in (ii), (iii), or the
proviso below), or (ii) any depositary institution, the deposits in which are
insured by the Federal Deposit Insurance Corporation and which at all times has
a short-term unsecured debt rating of “A-1+” by S&P, “P-1” by Moody’s and, if
rated by Fitch, “F1+” by Fitch or (iii) a depositary institution acceptable to
the Rating Agencies; provided, however, that an institution which shall have
corporate trust powers and which maintains any account hereunder as a fully
segregated trust account with the trust department of such institution shall not
be required to meet the foregoing rating requirements, and need only at all
times have a long-term unsecured debt rating of at least “Baa3” by Moody’s so
long as Moody’s is rating any of the Notes.

“Eligible Investments” means investments which mature no later than the Business
Day prior to the next following Payment Date in the following: (i) obligations
issued by, or the full and timely payment of principal of and interest on which
is fully guaranteed by, the United States of America or any agency or
instrumentality thereof (which agency or instrumentality is backed by the full
faith and credit of the United States of America), (ii) commercial paper notes
(other than the Senior Notes) rated (at the time of purchase) at least “A-l+” by
S&P, “P-1” by Moody’s and, if rated by Fitch, “F1+” by Fitch, (iii) certificates
of deposit, other deposits or bankers’ acceptances issued by or established with
commercial banks having short-term deposit ratings (at the time of purchase) of
at least “A-l+” by S&P, “P-1” by Moody’s and, if rated by Fitch, “F1+” by Fitch,
(iv) repurchase agreements involving any of the Eligible Investments described
in clauses (i) through (iii) hereof so long as the other party to the repurchase
agreement has short-term unsecured debt obligations or short-term deposits rated
(at the time of purchase) at least “A-l+” by S&P, “P-1” by Moody’s and, if rated
by Fitch, “F1+” by Fitch and (v) direct obligations of any money market fund or
other similar investment company all of whose investments consist of obligations
described in the foregoing clauses of this definition and that is rated “AAAm”
by S&P and “Aam” by Moody’s. In addition, any such Eligible Investment shall not
have an “r” highlighter affixed to its rating, and its term shall have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change. Interest on any Eligible Investment shall be tied to a single
interest rate index plus a single fixed spread, if any, and move proportionately
with that index. Without limitation of the foregoing, “Eligible Investments” may
include investments for which the Collateral Agent or its Affiliates serves as
investment manager or advisor.

“Eligible Loan” means Mortgage Loans (including HELOCs and any Additional
Balances related thereto) that satisfy the Eligibility Criteria, Eligibility
Representations, Portfolio Aging Limitations and which, taken together with the
other Mortgage Loans owned or to be owned by the Purchaser, does not cause a
breach of the Portfolio Criteria. An Eligible Loan includes, without limitation,
the Mortgage Loan File, Monthly Payments, Principal Prepayments, Liquidation
Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds
and all other rights, benefits, proceeds and obligations arising from or in
connection with such Eligible Loan, but excludes any Excluded Amounts with
respect to HELOCs.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.

“ERISA Group” means the Issuer and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Issuer, are treated as a single employer
under Section 414 of the Internal Revenue Code.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:

(a) such Person shall become insolvent or admit in writing its inability to pay
its debts as they come due, or the commencement by such Person of a voluntary
case under the federal bankruptcy laws, as now or hereafter in effect, or any
other present or future federal or state bankruptcy, insolvency or similar law,
or the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Person or of any substantial part of its property or
the making by such Person of an assignment for the benefit of creditors or the
failure by such Person generally to pay its debts as such debts become due or
the taking of action by such Person in furtherance of any of the foregoing; or

(b) an involuntary petition or an involuntary proceeding shall have been filed
or commenced against such Person under the federal bankruptcy laws, as now or
hereafter in effect, or any other present or future federal or state bankruptcy
laws, as now or hereafter in effect, or any other present or future federal or
state bankruptcy, insolvency or similar law, or seeking the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Person or of any substantial part of its property, or
seeking the winding up or liquidation of the affairs of such Person and such
petition or proceeding shall not have been dismissed for a period of thirty
(30) days (in the case of the Issuer), or sixty (60) days (in any other case),
or an order or decree for relief against such Person shall be entered in any
such proceeding; or

(c) the board of directors of such Person (if such Person is a corporation or
similar entity) shall vote to implement any of the actions set forth in clause
(b) above.

“Event of Default” (i) with respect to the Secured Liquidity Notes and the
Extended Notes, has the meaning specified in Section 7.01 of the Security
Agreement, and (ii) with respect to the Subordinated Notes, has the meaning
specified in Section 9.1 of the Base Indenture.

“Excess Spread Rate” means an annual rate for each Remittance Period equal to
the difference between (A) and (B) where (A) equals the Loan Rate for such
Remittance Period and where (B) equals the sum of (i) the Funding Rate for such
Remittance Period, (ii) the Expense Rate for such Remittance Period, and
(iii) the Delinquency Rate for such Remittance Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” shall have the meaning specified in Section 2.12(a)(ii) of the
Base Indenture.

“Excluded Amount” means, with respect to any HELOC, any Draws made by the
related Mortgagor under such Mortgage Loan after the Closing Date for such HELOC
which have not been purchased by the Purchaser as an Additional Balance with
respect to such HELOC in accordance with Section 2.1(a) of the Mortgage Loan
Purchase and Servicing Agreement, and the portion of any and all collections
received by the Servicer with respect to such HELOC allocated to such Draws
based on the pro rata allocation set forth in Section 4.27 of the Mortgage Loan
Purchase and Servicing Agreement.

“Expected Maturity” means, with respect to each Class of Secured Liquidity
Notes, the expected maturity date of such Class, which date shall be between one
(1) and one hundred and eighty (180) days from the date of issuance of such
Class, as set forth in the related instructions from the Issuer Agent delivered
in accordance with Section 4 of the Depositary Agreement.

“Expense Rate” means, for any Remittance Period, the rate equal to 12 times a
fraction, the numerator of which is the aggregate Allocated Expenses and
Servicing Fee for such Remittance Period and the denominator of which is the
Average Outstanding Purchase Prices of the Mortgage Loans owned by the Issuer
during such Remittance Period.

“Extended Note Amortization Event” means any time at which an Extended Note
remains outstanding for thirty (30) days following the conversion of the related
Secured Liquidity Note; provided, however, that any Extended Note Amortization
Event shall cease to exist and shall no longer be deemed to be continuing from
the date all Extended Notes are paid in full.

“Extended Note Calculation Agent” means the Collateral Agent.

“Extended Note Monthly Interest” means, with respect to each Class of Extended
Notes and each Distribution Date on which accrued interest on such Class is
payable, interest distributions with respect to such Class of Extended Notes
equal to the product of (i) the outstanding principal amount of such Class of
Extended Notes on the preceding Distribution Date (or in the case of the first
Distribution Date occurring after the related Expected Maturity, such Expected
Maturity) (after giving effect to all distributions and allocations made on such
preceding Distribution Date), (ii) the Extended Note Rate for the related
Interest Period and (iii) the actual number of days in such Interest Period
divided by three hundred and sixty (360).

“Extended Note Rate” means, for each Distribution Date, One-Month LIBOR plus
0.25% per annum.

“Extended Note Shortfall” has the meaning specified in Section 4.07 of the
Security Agreement.

“Extended Notes” means any one of the Extended Notes, resulting from the
conversion of a Secured Liquidity Note to an Extended Note pursuant to
Section 4.04 of the Security Agreement.

“Extended Notes Distribution Account” has the meaning set forth in Section 2(d)
of the Depositary Agreement.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“FICO Score” means a statistical credit score obtained by many mortgage lenders
in connection with a loan application to help assess a borrower’s
creditworthiness. A FICO Score is generated by models developed by a third party
and made available to lenders through three (3) national credit bureaus. The
FICO Score is based on a borrower’s historical credit data, including, among
other things, payment history, delinquencies on accounts, levels of outstanding
indebtedness, length of credit history, types of credit and bankruptcy
experience.

“Final Maturity” means, with respect to each Class of Extended Notes, the date
which is 180 days following the Expected Maturity of such Class.

“Financial Covenants” means:

(i) the Performance Guarantor maintains, as of the last day of each of its
fiscal quarters, a Tangible Net Worth not less than the sum of (1) $750,000,000,
and (2) fifty percent (50%) of all increases in shareholders’ equity as of the
last day of its most recent fiscal quarter.

(ii) the Performance Guarantor shall maintain its (1) status as a real estate
investment trust for purposes of U.S. federal income tax, and (2) a ratio of
Total Indebtedness to Tangible Net Worth not greater than 15:1 measured on the
last day of each of its fiscal quarters.

(iii) the Performance Guarantor shall have, on a consolidated basis, Liquidity
in an amount equal to not less than $60,000,000.

“Financing” means (i) securitizing nonprime mortgage loans, or (ii) funding
nonprime mortgage loans through a commercial paper program, repurchase facility,
or loan facility.

“First Lien Mortgage Loan” means a Mortgage Loan secured by a first lien
Mortgage on the related Mortgaged Property.

“First Pay Default Loan” means a Mortgage Loan for which the initial Monthly
Payment due thereon after origination is not made by the related Mortgagor
within forty-five (45) days after the Due Date therefor.

“First Tier Utilization” means an amount equal to $500,000,000.

“Fitch” means Fitch, Inc. and any successor thereto.

“Form” has the meaning given in Section 9.8(b) of the Base Indenture.

“Fourth Tier Utilization” means an amount equal to $2,000,000,000.

“Funding Rate” means, for any Remittance Period, the rate equal to the weighted
average interest rate of the outstanding Secured Liquidity Notes, Extended
Notes, if any, and Subordinated Notes on each day or such Remittance Period.

“GAAP” means generally accepted accounting principles set forth in the
statements and pronouncements of the Financial Accounting Standards Board and
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants or in such other statements by such
other entity as may be approved by a significant segment of the accounting
industry.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.

“HELOC” means an open-end, revolving, home equity line of credit underwritten in
accordance with the Seller’s HELOC underwriting standards.

“High Cost Loan” means a mortgage loan classified as (a) a “high cost” loan
under the Home Ownership and Equity Protection Act of 1994, or (b) a “high
cost”, “threshold”, “covered”, “predatory” or similar loan under any applicable
federal, state or local law.

“Holder” means the holder of a Note.

“Indebtedness” means, with respect to any Person at any time, without
duplication, all obligations of such Person which, in accordance with GAAP,
consistently applied, should be classified as liabilities on a consolidated
balance sheet of such Person, but in any event including: (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, but excluding accrued expenses and trade payables incurred and paid in
the ordinary course of business, (f) all obligations of others secured by any
lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all capitalized lease
obligations of such Person, (h) all obligations of such Person in respect of
interest rate protection agreements, (i) all obligations of such Person, actual
or contingent, in respect of letters of credit or banker’s acceptances, (j) all
obligations of any partnership or joint venture as to which such Person is or
may become personally liable, and (k) all guarantees by such Person of
Indebtedness of others, less (l) the aggregate amount of any indebtedness that
is reflected on the balance sheet of such Person in respect of obligations
incurred pursuant to a securitization transaction, solely to the extent such
obligations are secured by the assets securitized thereby and are non-recourse
to such Person.

“Indenture” means the Base Indenture, together with all Indenture Supplements,
as the same may at any time be amended, modified or supplemented.

“Indenture Event of Default” means an event of default as set forth in the
Indenture.

“Indenture Supplement” or “Supplement” means an indenture supplement to the Base
Indenture with respect to any Series of Subordinated Notes.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as indenture trustee under the Indenture, or any
successor indenture trustee under the Indenture.

“Initial Closing Date” means December 15, 2005.

“Initial Principal Amount” means the original principal amount of any
Subordinated Notes.

“Initial Purchase Price” has the meaning given in the Side Letter.

“Initial Purchaser” means Citigroup Global Markets Inc. as initial purchaser of
the Subordinated Notes under the Subordinated Note Purchase Agreement.

“Insurance Proceeds” means, with respect to each Mortgage Loan, proceeds of
insurance policies insuring the related Mortgaged Property to the extent not
required to be released to a senior lienholder or the Mortgagor pursuant to the
terms of the related Loan Documents (but excluding, with respect to any HELOC,
any Excluded Amounts with respect thereto).

“Insured Amount” has the meaning given in Section 4.10 of the Mortgage Loan
Purchase and Servicing Agreement.

“Interest Component” means, with respect to Secured Liquidity Notes outstanding
at any time, the sum of (a) the portion of the face amount of outstanding
Secured Liquidity Notes issued on a discount basis representing the discount
incurred in respect thereof and (b) the amount of interest that would accrue
from the date of issuance to the Expected Maturity in respect of outstanding
Secured Liquidity Notes issued on an interest-bearing basis.

“Interest Only Loan” means a Mortgage Loan for which the Monthly Payment does
not include an amount in reduction of the principal balance of such Mortgage
Loan, provided that at the end of the applicable Interest Only Period, such
Mortgage Loan shall automatically be deemed no longer to be an Interest Only
Loan.

“Interest Only Period” means for any Mortgage Loan, the period, if any, during
which the Monthly Payments due with respect to such Mortgage Loan do not include
an amount in reduction of the principal balance of such Mortgage Loan.

“Interest Period” means with respect to each Class of Extended Notes
(i) initially, the period from and including the Expected Maturity to but
excluding the second Distribution Date following such Expected Maturity and
(ii) thereafter, the period from and including the immediately preceding
Distribution Date to and including the day immediately preceding such
Distribution Date; provided, however, in the case of the final payment of an
Extended Note, the Interest Period shall end on and include the day immediately
preceding the date on which such Extended Note is paid in full.

“Interest Rate Swap Event of Default” means an event of default under any
Interest Rate Swap.

“Interest Rate Swap Termination Event” means a termination event under any
Interest Rate Swap.

“Interest Rate Swaps” means the interest rate swap agreements, each dated as of
the date hereof, and any other interest rate swap agreement entered into between
the Purchaser and a Swap Counterparty separately, or any substitute interest
rate swaps entered into pursuant to the provisions of the Interest Rate Swaps,
in each case as the same may be at any time amended, modified or supplemented.

“Interim Payment Date” shall have the meaning set forth in each Interest Rate
Swap.

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended, reformed or otherwise modified from time to time, and any successor
statute of similar import, in each case as in effect from time to time.
References to sections of the Code also refer to any successor sections.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuer” or “Purchaser” means Von Karman Funding Trust, a Delaware statutory
trust, as issuer of the Notes.

“Issuer Agent” has the meaning set forth in Section 3.03(a) of the Security
Agreement.

“Issuer Incumbency Certificate” shall have the meaning specified in Section
3.03(a) of the Security Agreement.

“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

“Junior Loan” means a HELOC or a Second Lien Mortgage Loan.

“Junior Loan Exposure Trigger Event” means at any time the ratio of the
Outstanding Purchase Price of all Junior Loans that are Delinquent Loans owned
by the Purchaser on such day to the Outstanding Purchase Price of all Junior
Loans owned by the Purchaser on such day shall exceed one and one half percent
(1.5%) for sixty (60) consecutive days or more.

“Junior Loan Exposure Trigger Event Auction” has the meaning assigned to such
term in Section 2.8 of the Mortgage Loan Purchase and Servicing Agreement.

“LIBOR” has the meaning specified in Section 4.06 of the Security Agreement.

“LIBOR Business Day” shall mean any day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.

“LIBOR Determination Date” has the meaning specified in Section 4.06 of the
Security Agreement.

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person which secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise.

“Liquidation Proceeds” means all amounts received and retained in connection
with the liquidation of Defaulted Loans, but excluding, with respect to any
HELOCs, any Excluded Amounts related thereto.

“Liquidity” means, for any Person, the aggregate of all cash, Cash Equivalent
Investments, and Overcollateralization, less the amount of Restricted Cash owned
by such Person.

“Loan Documents” has the meaning assigned to such term in Section 2.1(b) of the
Mortgage Loan Purchase and Servicing Agreement.

“Loan Rate” means, for any Remittance Period, the rate equal to the average of
the rates calculated for each day of such Remittance Period, which rate for each
such day shall equal (A) the sum, for each Mortgage Loan owned by the Issuer at
the end of such day, of the product of (i) the Mortgage Interest Rate of such
Mortgage Loan and (ii) the Outstanding Purchase Price of such Mortgage Loan
divided by (B) the sum of the Outstanding Purchase Price of the Mortgage Loans
owned by the Issuer at the end of each day of such Remittance Period.

“Loan Termination Date” means each day on which a deposit is made into the
Collateral Account in respect of Terminated Loans.

“Loan-to-Value Ratio” or “LTV” means, with respect to each Mortgage Loan, the
ratio expressed as a percentage of the outstanding principal balance of the
Mortgage Loan as of the date of origination of the Mortgage Loan, to the lesser
of (i) the most recently obtained Appraised Value of the Mortgaged Property and
(ii) if the Mortgage Loan was made to finance the acquisition of the related
Mortgaged Property, the purchase price of the Mortgaged Property.

“Market Value” means, with respect to any Mortgage Loan at any date, the price
at which such Mortgage Loan could be sold in its entirety to a single,
third-party purchaser on arm’s length terms, as determined by the Reference
Agent in its sole discretion and taking into account customary factors,
including, but not limited to, market factors where such price is affected by
the Purchaser (if that be the case) being in default under the Program
Documents. Where the Reference Agent is called upon to determine the Market
Value of a particular portfolio of Mortgage Loans, the Reference Agent may, but
shall not be obligated to, take into account the increase or decrease in price
attributable to such Mortgage Loans being part of such portfolio.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Purchaser or (b) the ability of the Purchaser, the Seller or the Servicer to
perform any of its obligations under the Mortgage Loan Purchase and Servicing
Agreement or any of the other Program Documents.

“Maximum Indemnity Amount” for any calendar year shall mean the product of the
Program Size and 20 basis points.

“MERS” means Mortgage Electronic Registration Systems, Inc.

“MERS Mortgage” means any Mortgage that is recorded in the name of MERS, as
nominee for the Company (or in such substantially similar language as the
Company deems appropriate).

“Monthly Advance” means amounts advanced by the Servicer in respect of
Delinquent Loans and Defaulted Loans pursuant to Section 5.1 of the Mortgage
Loan Purchase and Servicing Agreement.

“Monthly Certificate” is defined in Section 4.1(a) of the Base Indenture.

“Monthly Interest Advance” means, for any Monthly Remittance Date, an amount,
not less than zero, equal to (i) the product of (x) the Loan Rate for the
related Remittance Period, (y) the Average Outstanding Purchase Prices of the
Mortgage Loans owned by the Issuer during the related Remittance Period and
(z) 1/12, minus (ii) all amounts on deposit in the Collection Account on such
Monthly Remittance Date representing interest collections on Mortgage Loans
(including any Monthly Servicer Advances made or to be made for the related
Remittance Period), minus (iii) any Sold Loan Interest Payment Amount payable by
any Swap Counterparty on the next following Payment Date, minus (iv) interest
due on Mortgage Loans for which the Servicer will not make a Monthly Servicer
Advance for the related Remittance Period pursuant to a certificate delivered by
it under Section 5.1 of the Mortgage Loan Purchase and Servicing Agreement,
minus (v) reinvestment income received during the related Remittance Period on
amounts on deposit in the Reserve Fund (but only to the extent that the Reserve
Fund Available Amount exceeds the Required Reserve Fund Amount), minus
(vi) reinvestment income received during the related Remittance Period on
amounts on deposit in the Collateral Account.

“Monthly Noteholders Statement” means a statement substantially in the form of
Exhibit E to the Indenture.

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan.

“Monthly Remittance Date” means the 24th day of each month, or if such day is
not a Business Day, the preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage” means the mortgage, deed of trust or other instrument which creates a
first or second priority lien on an estate in fee simple in real property
securing the Mortgage Note.

“Mortgage Interest Rate” means the annualized regular rate of interest borne on
a Mortgage Note relating to the Mortgage Loan.

“Mortgage Loan” means each non-prime mortgage loan (including HELOCs and any
Additional Balances related thereto sold, upon the Seller’s election, by the
Seller to the Purchaser pursuant to Section 2.1(a) of the Mortgage Loan Purchase
and Servicing Agreement or any Closing Date following the Closing Date for such
HELOC, but excluding any Excluded Amounts) identified in each Transfer
Supplement.

“Mortgage Loan Buyer” means a Securitization Vehicle or other Person that is
purchasing a Portfolio from the Purchaser (other than the Seller or the Servicer
in the case of a repurchase of a Mortgage Loan pursuant to Section 3.3, 6.2 or
7.1 of the Mortgage Loan Purchase and Servicing Agreement).

“Mortgage Loan Buyer Account” has the meaning assigned to such term in Section
4.6(f) of the Mortgage Loan Purchase and Servicing Agreement.

“Mortgage Loan File” means the items pertaining to each Mortgage Loan referred
to in Section 2.1(b) of the Mortgage Loan Purchase and Servicing Agreement, and
any additional documents required to be added to the Mortgage Loan File pursuant
to the Mortgage Loan Purchase and Servicing Agreement.

“Mortgage Loan Purchase and Servicing Agreement” means the amended and restated
Mortgage Loan Purchase and Servicing Agreement, dated as of the Initial Closing
Date, among the Issuer, the Seller and Servicer, and the Performance Guarantor,
as the same may at any time be amended, modified or supplemented.

“Mortgage Loan Schedule” has the meaning assigned to such term in the Custodial
Agreement.

“Mortgage Note” means the note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage, relating to a Mortgage Loan, other than HELOCs,
and with respect to any HELOC, the Credit Line Agreement.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagee” means the lender on a Mortgage Note.

“Mortgagor” means the obligor on a Mortgage Note.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Net Worth” with respect to any Person, shall mean the excess of total assets of
such Person over total liabilities of such Person, determined in accordance with
GAAP.

“Non-Recoverable Advances” means, for any Remittance Period, the amount of
Monthly Advances that the Servicer was not required to make pursuant to
Section 5.1 of the Mortgage Loan Purchase and Servicing Agreement, because such
Monthly Advances were deemed not to be recoverable in the Servicer’s reasonable
judgment.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

“Note Rate” means, with respect to any Series of Notes, the rate at which
interest accrues on the Notes of such Series of Notes (or formula on the basis
of which such rate shall be determined) as stated in the applicable Supplement.

“Note Register” means the register maintained pursuant to Section 2.9(a) of the
Base Indenture, providing for the registration of the Notes and transfers and
exchanges thereof.

“Noteholder” means the holder of a Note.

“Notes” means, collectively, the Senior Notes and the Subordinated Notes.

“Obligations” has the meaning specified in Section 2.01 of the Security
Agreement.

“Officer’s Certificate” means a certificate signed by an Authorized Officer of
the Issuer.

“One-Month LIBOR” means the rate derived using the method set forth in Section
4.06(b) of the Security Agreement.

“One Payment Delinquent Loan” means any Delinquent Loan for which the Monthly
Payment that is most past due is a Monthly Payment that is more than one month
but less than two months past its Due Date (or, if the Due Date in any month
does not correspond to a day in such month (e.g, when a Due Date occurs on the
31st day of a 30 day calendar month) then on the last day of such month) without
giving effect to any Monthly Servicer Advance.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Collateral Agent. The counsel may be an employee of or counsel
to the Issuer, unless the Required Senior Noteholders or each Swap Counterparty
shall notify the Collateral Agent in writing of objection thereto.

“Outstanding Program Amount” means, as of any day, the aggregate of the
Outstanding Purchase Price of all Mortgage Loans owned by the Purchaser on that
day.

“Outstanding Purchase Price” means, with respect to any Mortgage Loan and any
date of determination, (i) the Initial Purchase Price of such Mortgage Loan
(including, without limitation, with respect to any HELOC, the Initial Purchase
Price of any Additional Balance related thereto sold, upon the Seller’s
election, by the Seller to the Purchaser pursuant to Section 2.1(a) of the
Mortgage Loan Purchase and Servicing Agreement on any Closing Date subsequent to
the Closing Date for such HELOC), less (ii) the amounts of any payments received
by the Purchaser in respect of Acquisition Date Accrued Interest, less (iii) all
previous principal payments made on such Mortgage Loan after acquisition by the
Purchaser and received by the Servicer prior to such date of determination
(excluding with respect to any HELOC, any Excluded Amounts related thereto);
provided, however, that after any Loan Termination Date or any date on which a
Mortgage Loan is repurchased by the Seller or the Servicer pursuant to
Section 3.3, 6.2 or 7.1 of the Mortgage Loan Purchase and Servicing Agreement,
the Outstanding Purchase Price of such Terminated Loan or such repurchased
Mortgage Loan shall be zero.

“Overcollateralization” means, as of any date of determination for any Person,
the excess of (i) the collateral value of assets pledged by that Person to a
lender under a committed warehouse or repurchase facility (after taking into
account required haircuts) over (ii) the aggregate amount of the advances or
loans made by the lender to the borrower under any such committed warehouse or
repurchase facility.

“Owner Trustee” means Christiana Bank & Trust Company, acting not in its
individual capacity but solely as Owner Trustee under the Trust Agreement.

“Partial Termination” means the termination of a portion of each Interest Rate
Swap in accordance with Section 5 thereof.

“Paying Agent” shall have the meaning specified in Section 2.9(a) of the Base
Indenture.

“Payment Date” means the 25th day of each calendar month (or if any such day is
not a Business Day, the next following Business Day), commencing February 27,
2006.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Performance Guarantor” means New Century Financial Corporation, a Maryland
corporation, as performance guarantor pursuant to Section 13.1 of the Mortgage
Loan Purchase and Servicing Agreement.

“Permanent Global Note” has the meaning specified in Section 2.8(b) of the Base
Indenture.

“Permitted Liens” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carrier’s Liens, and other Liens imposed by law, securing obligations
arising in the ordinary course of business that are not more than thirty days
past due or are being contested in good faith and by appropriate proceedings and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP and (iii) the Liens in favor of the
Collateral Agent pursuant to the Security Agreement.

“Person” means and includes an individual, a partnership, a corporation, a joint
stock company, a limited liability company, an unincorporated association, a
joint venture or other entity or a government or an agency or political
subdivision or instrumentality thereof.

“Pool” is defined in Section 7.03 of the Security Agreement.

“Portfolio” means a Mortgage Loan and/or Additional Balance or pool of Mortgage
Loans and/or Additional Balances sold to the Purchaser on a Closing Date
pursuant to the terms of the Mortgage Loan Purchase and Servicing Agreement and
the applicable Transfer Supplement.

“Portfolio Aging Limitations” is defined in the Side Letter.

“Portfolio Criteria” is defined in the Side Letter.

“Potential Event of Default” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute an Event of
Default.

“Principal Amount” means, with respect to any Series of Subordinated Notes and
any date of determination, the Initial Principal Amount of such Series of
Subordinated Notes on the date of issuance thereof, less the aggregate amount of
any Principal Amount Charge-Offs allocated to such Series of Subordinated Notes,
plus the aggregate amount of any Principal Amount Reinstatements allocated to
such Series of Subordinated Notes, less any amounts paid to the holders of such
Series of Subordinated Notes in respect of the Principal Amount thereof.

“Principal Amount Charge-Off” is defined in Section 2.6 of the Base Indenture.

“Principal Amount Reinstatement” is defined in Section 2.6 of the Base
Indenture.

“Principal Component” means (a) the issue price of Secured Liquidity Notes
issued on a discount basis and (b) the principal amount of Secured Liquidity
Notes issued on an interest-bearing basis.

“Principal Paydown Auction” means an auction conducted in accordance with
Section 4.1(a) of the Mortgage Loan Purchase and Servicing Agreement.

“Principal Prepayment” means any payment or other recovery of principal made on
a Mortgage Loan which is received in advance of its scheduled Due Date,
including any prepayment penalty or premium thereon, which is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment (but excluding any
Excluded Amounts with respect to any HELOC).

“Principal Terms” is defined in Section 2.3 of the Base Indenture.

“Priority of Payments” means the priority of payments set forth in Section 2.01
or Section 6.03, as applicable, of the Security Agreement.

“Proceeds Account” as to each Mortgage Loan, means any separate account or
accounts created and maintained pursuant to Section 4.7 of the Mortgage Loan
Purchase and Servicing Agreement.

“Program” means the non-prime mortgage loan funding, sale and purchase program
contemplated by the Program Documents.

“Program Documents” means and includes the Security Agreement, the Indenture,
the Custodial Agreement, the Disbursement Account Agreement, the Mortgage Loan
Purchase and Servicing Agreement, the Trust Agreement, the Depositary Agreement,
the Interest Rate Swaps, the Rated Bidder Letter, the Subordinated Note Purchase
Agreement and the SLN Placement Agent Agreement.

“Program Size” means the sum of the Series Program Sizes (as such limit may be
increased or decreased in accordance with the Program Documents).

“Program Utilization Amount” means, as of any day, the First Tier Utilization,
Second Tier Utilization, Third Tier Utilization, or Fourth Tier Utilization, as
applicable, as selected by the Issuer in compliance with the Program Utilization
Conditions.

“Program Utilization Conditions” means the conditions set forth in Section
6.05(g) of the Security Agreement.

“Program Utilization Effective Date” means the first date on which all of the
Program Utilization Conditions shall have been fulfilled.

“Purchase Agreement” means the Mortgage Loan Purchase and Servicing Agreement.

“Purchase Price” has the meaning assigned to such term in Section 11.2 of the
Mortgage Loan Purchase and Servicing Agreement.

“Purchaser” means the Issuer.

“Qualified Depository” means any depository the accounts of which are insured by
the FDIC through the BIF or the SAIF and the debt obligations of which are rated
“Aa2,” “AA” and “AA” or better by Moody’s, S&P and, if rated by Fitch, Fitch,
respectively, or such depository as shall be acceptable to Moody’s, S&P and
Fitch, as applicable.

“Qualified Institution” means a depositary institution or trust company (which
may include the Collateral Agent) organized under the laws of the United States
of America or any one of the states thereof or the District of Columbia;
provided, however, that at all times such depositary institution or trust
company is a member of the FDIC and has (i) from S&P a long-term indebtedness
rating not lower than “AA-” and a short-term indebtedness rating of “A-l+”, from
Moody’s a long-term indebtedness rating not lower than “A2” and a short-term
indebtedness rating of “P-1”, and from Fitch a long-term indebtedness rating not
lower than “AA-” and a short-term indebtedness rating of “F1+”, or (ii) such
other rating which satisfies the Rating Agency Confirmation Condition.

“Qualified Purchaser” means a regular purchaser in the market for non-prime
mortgage loans.

“Rated Bidder” has the meaning assigned to such term in Section 11.2 of the
Mortgage Loan Purchase and Servicing Agreement.

“Rated Bidder Letter” means the letter entered into pursuant to Section 11.2 of
the Mortgage Loan Purchase and Servicing Agreement.

“Rating Agency” or “Rating Agencies” with respect to the Company or the Notes,
shall refer to S&P and Moody’s; and with respect to Eligible Investments, a
Qualified Depositary, or any Swap Counterparty, shall refer to S&P, Moody’s and,
if applicable, Fitch.

“Rating Agency Confirmation” and “Rating Agency Confirmation Condition” mean,
with respect to any action, that each Rating Agency shall have notified the
Issuer, the Collateral Agent and the Depositary in writing that such action will
not result in a reduction or withdrawal of the rating (in effect immediately
before the taking of such action) of any outstanding Notes with respect to which
it is a Rating Agency and, with respect to the issuance of Notes, “Rating Agency
Confirmation” and “Rating Agency Confirmation Condition” also mean, in addition
to the above, that each Rating Agency that is referred to in the Security
Agreement as being required to deliver its rating with respect to such Notes
shall have notified the Issuer, the Collateral Agent and the Depositary in
writing that such rating has been issued by such Rating Agency.

“Reference Agent” means New Century Mortgage Corporation, or such other Person
as may be appointed as Reference Agent pursuant to the Reference Agent
Agreement.

“Reference Agent Agreement” means the Reference Agent Agreement between the
Issuer and the Reference Agent, dated as of the Initial Closing Date.

“Reference Banks” has the meaning specified in Section 4.06 of the Security
Agreement.

“Refinanced Mortgage Loan” means a Mortgage Loan, none of the proceeds of which
were used to purchase the related Mortgage Property.

“Registrar” shall have the meaning specified in Section 2.9(a) of the Base
Indenture.

“Regulation S” shall have the meaning specified in Section 2.8(a)(ii) of the
Base Indenture.

“Reimbursable Expenses” shall mean an amount equal to any costs and expenses
related to indemnities, tax gross ups or other similar items, Initial Purchaser
indemnity, SLN Placement Agent indemnity, Collateral Agent indemnity, Custodian
indemnity, Depositary indemnity, Indenture Trustee indemnity, Owner Trustee
indemnity, and any extraordinary expenses; provided, however, that, on an
annualized basis, Reimbursable Expenses may not exceed the Maximum Indemnity
Amount.

“Remittance Period” with respect to each Monthly Remittance Date, means the
calendar month immediately preceding such Monthly Remittance Date.

“REO Disposition” means the final sale by the Servicer of any REO Property.

“REO Disposition Proceeds” means all amounts received with respect to a REO
Disposition pursuant to Section 4.17 of the Mortgage Loan Purchase and Servicing
Agreement, net of (i) costs related thereto (including unreimbursed Servicing
Advances) and (ii) unreimbursed Monthly Advances relating to the related
Mortgage Loan (but excluding any Excluded Amounts with respect to any HELOC).

“REO Property” means a Mortgaged Property acquired by the Servicer on behalf of
the Purchaser through foreclosure or by deed in lieu of foreclosure, as
described in Section 4.17 of the Mortgage Loan Purchase and Servicing Agreement.

“Repurchase Price” means, with respect to each Mortgage Loan that is repurchased
by the Seller or the Servicer pursuant to Section 3.3, 6.2 or 7.1 of the
Mortgage Loan Purchase and Servicing Agreement, the Outstanding Purchase Price
of such loan plus accrued and unpaid interest to (but not including) the date of
repurchase, as certified to the Collateral Agent by the Servicer.

“Repurchase Trigger” means, with respect to the repurchase and sale obligations
of the Seller or the Servicer pursuant to Sections 3.3, 4.3 or 6.2 respectively,
any Mortgage Loan due for repurchase or sale pursuant to Sections 3.3, 4.3 or
6.2 may remain unsold or not repurchased (as the case may be) for thirty
(30) days following the date on which such Mortgage Loan was due for repurchase
or within which such sale was to be sought pursuant to Sections 3.3, 4.3 or 6.2,
provided, that the aggregate Outstanding Purchase Price of all Mortgage Loans
unsold or not repurchased pursuant to the foregoing shall not be greater than
$3,000,000.

“Required Draw Amount” shall have the meaning specified in Section 6.05(c) or
Section 6.05(d) of the Security Agreement.

“Required Enhancement Amount” means on any day the sum of all Credit Amounts for
all outstanding Series of Senior Notes.

“Required Noteholders” means the Required Senior Noteholders and the Required
Subordinated Noteholders.

“Required Reserve Fund Amount” is defined in the Side Letter.

“Required Senior Noteholders” means Senior Noteholders holding in excess of
fifty percent (50%) of the aggregate principal amount of all Senior Notes voting
as a single class (excluding, for the purposes of making the foregoing
calculations, any Senior Notes held by the Seller or the Servicer or any
Affiliate of the Seller or the Servicer).

“Required Subordinated Noteholders” means Class A-1 Noteholders holding in
excess of 50% of the Class A-1 Principal Amount of the outstanding Class A-1
Notes (excluding Subordinated Notes held by the Seller or any Affiliate of the
Seller), or, if the Class A-1 Notes shall have been paid in full, Class A-2
Noteholders holding in excess of 50% of the Class A-2 Principal Amount of the
outstanding Class A-2 Notes (excluding Subordinated Notes held by the Seller or
any Affiliate of the Seller).

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws or other
organizational or governing documents of such Person or any of its property, and
any law, treaty, rule or regulation, or determination of any arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, whether Federal, state or local (including, without limitation, usury
laws, the Federal Truth in Lending Act and retail installment sales acts).

“Reserve Fund” means the fund established by the Issuer pursuant to Section 6.05
of the Security Agreement.

“Restricted Cash” means all cash and Cash Equivalent Investments that are
subject to a Lien in favor of any Person other than the Collateral Agent on
behalf of the Secured Parties, that are required to be maintained by the
Purchaser pursuant to a Contractual Obligation or as a result of the operation
of law.

“Restricted Global Note” shall have the meaning specified in Section 2.8(a) of
the Base Indenture.

“Rule 144A” shall have the meaning specified in Section 2.8(a)(ii) of the Base
Indenture.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

“SAIF” means the Savings Association Insurance Fund, or any successor thereto.

“Sale Price” has the meaning assigned to such term in Section 4.2(e) of the
Mortgage Loan Purchase and Servicing Agreement.

“Scheduled Payment Date” means, with respect to any Series of Subordinated
Notes, the payment date set forth in the Indenture Supplement for such Series as
the scheduled payment date for the payment of the principal amount of such
Subordinated Notes to each Subordinated Noteholder.

“Second Lien Mortgage Loan” means a Mortgage Loan, other than a HELOC, secured
by a second lien Mortgage on the related Mortgaged Property.

“Second Tier Utilization” means an amount equal to $1,000,000,000.

“Secured Liquidity Note Account” has the meaning set forth in Section 2 of the
Depositary Agreement.

“Secured Liquidity Notes” means any one of the Secured Liquidity Notes, executed
from time to time by the Issuer and authenticated by or on behalf of the
Depositary, substantially in the form of Exhibit A or Exhibit B to the
Depositary Agreement.

“Secured Parties” is defined in the recitals to the Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Vehicle” means a special purpose entity established for the
purpose of (i) securitizing mortgage loans or (ii) funding mortgage loans
through a commercial paper program or repurchase facility.

“Security Agreement” means the amended and restated Security Agreement, dated as
of the Initial Closing Date, between the Issuer and the Collateral Agent, as the
same may at any time be amended, modified or supplemented.

“Security Agreement Event of Default” means an event of default set forth in the
Security Agreement.

“Seller” means New Century Mortgage Corporation.

“Seller Documents” means the Mortgage Loan Purchase and Servicing Agreement and
the Custodial Agreement.

“Senior Noteholder” means the holder of a Senior Note.

“Senior Notes” means, collectively, the Secured Liquidity Notes and the Extended
Notes.

“Senior Notes Utilization Amount” means, as of any date of determination, the
excess of (x) the Program Utilization Amount, over (y) the sum of (1) the
Principal Amount of the Subordinated Notes, plus (2) the aggregate amount of any
Principal Amount Charge-Offs that have not been reinstated as of such date.

“Series” means (x) the Secured Liquidity Notes and Extended Notes (such Secured
Liquidity Notes and Extended Notes taken together as one series) or (y) any
series of Subordinated Notes, as the context may require.

“Series 2006-A Supplement” means the Supplement establishing the Series 2006-A
VKF Subordinated Notes, dated as of the Initial Closing Date.

“Series Closing Date” means, with respect to any Series of Subordinated Notes or
Senior Notes, the date of issuance of such Series of Subordinated Notes or
Senior Notes, as specified in the related Indenture Supplement or the Security
Agreement.

“Series Program Size” means, with respect to the Secured Liquidity Notes and
Extended Notes, collectively, the amount set forth in Section 4.09 of the
Security Agreement, as increased or decreased in accordance with the Program
Documents (including, without limitation, the principal amount of Subordinated
Notes required to be issued in connection therewith).

“Servicer” means New Century Mortgage Corporation, as Servicer under the
Mortgage Loan Purchase and Servicing Agreement, or any successor Servicer
appointed under the Mortgage Loan Purchase and Servicing Agreement.

“Servicer Documents” means the Mortgage Loan Purchase and Servicing Agreement
and any written certificates, statements or instruments delivered by the
Servicer to the Issuer pursuant thereto.

“Servicer Event of Default” means a “Servicer Event of Default” as defined in
Section 10.1 of the Mortgage Loan Purchase and Servicing Agreement.

“Servicer Report” has the meaning assigned to such term in Section 4.18 of the
Mortgage Loan Purchase and Servicing Agreement.

“Servicing Advances” means all customary, reasonable and necessary “out of
pocket” costs and expenses other than Monthly Advances (including reasonable
attorneys’ fees and disbursements) incurred in the performance by the Servicer
in connection with a default or other unanticipated occurrence with respect to
each Mortgage Loan owned by the Purchaser (and not including the performance of
its ordinary and customary activities as Servicer), including, but not limited
to, the cost of (a) the preservation, restoration and protection of the
Mortgaged Property, (b) any enforcement or judicial proceedings, including
foreclosures, (c) the management and liquidation of any REO Property and (d) any
advances of taxes, insurance premiums and other charges made pursuant to
Section 4.9 of the Mortgage Loan Purchase and Servicing Agreement as a
consequence of the default by the Mortgagor on its obligation to pay such
amounts.

“Servicing Fee” with respect to the services provided by the Servicer pursuant
to the Mortgage Loan Purchase and Servicing Agreement, a monthly servicing fee
of one half of one percent (0.50%) per annum on the Outstanding Purchase Price
of Mortgage Loans held by the Purchaser as of the first day of such month.

“Servicing File” has the meaning assigned to such term in Section 2.1(b) of the
Mortgage Loan Purchase and Servicing Agreement.

“Side Letter” means the Side Letter, dated as of the date hereof, among the
Company, the Purchaser and the Collateral Agent.

“SLN Extension Event” means with respect to any Secured Liquidity Note, such
Secured Liquidity Note is not paid in full on its Expected Maturity and, as a
result, such Secured Liquidity Note is converted to an Extended Note pursuant to
Section 4.04 of the Security Agreement.

“SLN Placement Agent” means Citigroup Global Markets Inc., Banc of America
Securities LLC, and such others as may be appointed by the Issuer from time to
time, each as a SLN Placement Agent pursuant to the SLN Placement Agent
Agreement.

“SLN Placement Agent Agreement” means the private placement agreement, dated as
of September 5, 2003, among the SLN Placement Agents, the Servicer and the
Issuer, as the same may at any time be amended, modified or supplemented.

“Subordinated Note Paying Agent” is defined in Section 2.9 of the Indenture.

“Subordinated Note Purchase Agreement” means each subordinated note purchase
agreement, if any, entered into by the Issuer, the Seller and the Initial
Purchasers in connection with the issuance of any Series of Subordinated Notes.

“Subordinated Note Registrar” is defined in Section 2.9 of the Indenture.

“Subordinated Noteholder” means a holder of a Subordinated Note.

“Subordinated Noteholder Representative” shall have the meaning set forth in the
related Supplement.

“Subordinated Notes” means the Series 2006-A VKF Subordinated Notes and each
additional series of subordinated notes that may be issued from time to time
pursuant to the Indenture.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

“Swap Counterparty” means Citibank, N.A., BNP Paribas, Calyon New York Branch,
and each Person which is a commercial bank or financial institution having a
short-term credit rating of “A-1+”, “P-1” and “F1+” from S&P, Moody’s and, if
rated by Fitch, Fitch, respectively, and a long-term credit rating of at least
“AA-”, “Aa3” and “AA-” from S&P, Moody’s and, if rated by Fitch, Fitch,
respectively, and which becomes a swap counterparty under an Interest Rate Swap,
provided, however, that no such other Person may become a Swap Counterparty
after the date hereof without having first obtained Rating Agency Confirmation.

“Swap Default” means the occurrence of an event described in Section 11.2(e)(ii)
of the Mortgage Loan Purchase and Servicing Agreement, without giving effect to
the Swap Trigger.

“Swap Failure” means the occurrence of an event described in Section 11.2(e)(ii)
of the Mortgage Loan Purchase and Servicing Agreement.

“Swap Trigger” means, with respect to the interest rate swap the subject of such
trigger, the failure for three (3) Business Days or more to pay or post an
amount in excess of $200,000 that is due for payment or posting pursuant to the
terms of such interest rate swap.

“Tangible Net Worth” means, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset on the balance sheet of such
Person or any subsidiary of such Person at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
financing expenses, net leasehold improvements, goodwill, trademarks, trade
names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that, residual securities owned by such Person
shall not be treated as intangibles for purposes of this definition.

“Temporary Global Note” has the meaning specified in Section 2.16 of the Base
Indenture.

“Terminated Loan” has the meaning given in each Interest Rate Swap.

“Termination Event” shall have the meaning assigned to such term in Section 11.2
of the Mortgage Loan Purchase and Servicing Agreement.

“Termination Event Auction” shall have the meaning assigned to such term in
Section 11.2 of the Mortgage Loan Purchase and Servicing Agreement.

“Third Tier Utilization” means an amount equal to $1,500,000,000.

“Three Payment Delinquent Loan” means any Delinquent Loan for which the Monthly
Payment that is most past due is a Monthly Payment that is three months or more
past its Due Date (or, if the Due Date in any month does not correspond to a day
in such month (e.g, when a Due Date occurs on the 31st day of a 30 day calendar
month), then on the last day of such month) without giving effect to any Monthly
Servicer Advance.

“Total Indebtedness” means, at any time, the aggregate Indebtedness of any
Person and its subsidiaries.

“Transfer Agent” has the meaning specified in Section 2.12(a)(iii) of the Base
Indenture.

“Transfer Supplement” means the document pursuant to which a Portfolio is sold
by the Seller to the Purchaser, a form of which is attached as Exhibit A (or any
electronic medium containing substantially equivalent information) to the
Mortgage Loan Purchase and Servicing Agreement.

“Trust Agreement” means the trust agreement of Von Karman Funding Trust, dated
as of the Initial Closing Date, between the Administrator and the Owner Trustee,
as the same may at any time be amended, modified or supplemented.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Trust Officer” means, in relation to the Collateral Agent, any trust officer,
Director, Managing Director, Associate, Vice President or Assistant Vice
President, or any other officer customarily performing functions similar to
those performed by the person who at the time shall be such officer and is
assigned to its Corporate Trust office, or to whom any corporate trust matter is
referred because of his or her knowledge of and familiarity with a particular
subject, or any successor thereto responsible for the administration of the
Security Agreement.

“Two Payment Delinquent Loan” means any Delinquent Loan for which the Monthly
Payment that is most past due is a Monthly Payment that is more than two months
but less than three months past its Due Date (or, if the Due Date in any month
does not correspond to a day in such month (e.g, when a Due Date occurs on the
31st day of a 30 day calendar month), then on the last day of such month)
without giving effect to any Monthly Servicer Advance.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
specified jurisdiction.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“Unreimbursed Required Draw Amounts” means, as of any day, the amount by which
the Required Reserve Fund Amount exceeds the Available Amount in the Reserve
Fund, without giving effect to any proposed change in the Program Utilization
Amount.

“U.S. Government Obligations” means direct obligations of the United States of
America, or any agency or instrumentality thereof for the payment of which the
full faith and credit of the United States of America is pledged as to full and
timely payment of such obligations.

“U.S. Person” shall have the meaning under Regulation S under the Securities
Act.

“Wet Funded Loan” means a Mortgage Loan that is originated or acquired by the
Seller and purchased by the Purchaser, prior to the delivery of the Mortgage
Note to the Custodian.

“Wet Funded Loan Limitation” is defined in the Side Letter.

“written” or “in writing” means any form of written communication, including,
without limitation, by means of telex, telecopier device, computer, telegraph or
cable.

